     Case 6:20-cv-06133-RTD Document 9                  Filed 04/12/21 Page 1 of 1 PageID #: 13



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

JESSE JAMES NEAL                                                                               PLAINTIFF

v.                                       Civil No. 6:20-cv-06133

LT. LINGO                                                                                    DEFENDANT

                                                 ORDER


         Now before the Court is the Report and Recommendation filed February 10, 2021, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF

No. 7.) Plaintiff proceeds in this section 42 U.S.C. §1983 action pro se. Judge Bryant recommends that

Plaintiff’s Complaint be dismissed without prejudice for failure to keep the Court apprised of his current

address as required by Local Rules of Court, Rule 5.5(c)(2), and failure to prosecute this matter.

         No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto.

         Accordingly, it is hereby ORDERED that Plaintiff’s Complaint (ECF No. 1) is DISMISSED

WITHOUT PREJUDICE.

           IT IS SO ORDERED this 12th day of April 2021.




                                                 /s/   Robert T. Dawson
                                                 ROBERT T. DAWSON
                                                 SENIOR U.S. DISTRICT JUDGE
